                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

LASHAUN DENICE BYRD,                               )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              )   CIVIL NO. 2:19cv38
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
        Defendant.                                 )

                                       OPINION AND ORDER

        This matter is before the court on an agreed motion for award of attorney fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), filed by the Plaintiff on February 11 2020.

        The Court, having been duly advised and having examined the motion, now finds that the

motion should be granted.

        It is, therefore, ORDERED, ADJUDGED AND DECREED by the Court that Plaintiff be

awarded $11,500.00 in fees under the EAJA.

        This award of attorney fees will satisfy all claims for attorney fees, expenses and costs under

the EAJA. After the Court enters the award, if counsel for Defendant can verify that Plaintiff owes

no pre-existing debt subject to offset, Defendant will direct that such an award be made payable to

Plaintiff’s Counsel.


Entered: February 12, 2020.


                                                         s/ William C. Lee
                                                         William C. Lee, Judge
                                                         United States District Court
